--------------------------------------------------------------------------------

 
Exhibit 10.A
 

 
 
 
 
 
 
 

 
 
 
 
 
 


 






El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
TABLE OF CONTENTS




SECTION 1
 
ESTABLISHMENT AND OBJECTIVES
1
       
SECTION 2
 
DEFINITIONS
1
2.1
 
Award
1
2.2
 
Award Agreement
1
2.3
 
Beneficiary
2
2.4
 
Board of Directors
2
2.5
 
Cash Awards
2
2.6
 
Cause
2
2.7
 
Change in Capitalization
2
2.8
 
Change in Control
2
2.9
 
Code
5
2.10
 
Common Stock
5
2.11
 
Covered Employee
5
2.12
 
Effective Date
5
2.13
 
Employer
5
2.14
 
Exchange Act
5
2.15
 
Fair Market Value
5
2.16
 
Good Reason
5
2.17
 
Incentive Award
6
2.18
 
Incentive Stock Option
6
2.19
 
Management Committee
7
2.20
 
Maximum Annual Employee Grant
7
2.21
 
Nonqualified Option
7
2.22
 
Option Price
7
2.23
 
Other Stock-Based Award
7
2.24
 
Participant
7
2.25
 
Performance Goals
7
2.26
 
Performance Period
9
2.27
 
Performance Shares
9
2.28
 
Performance Units
10
2.29
 
Plan Administrator
10
2.30
 
Prior Plans
10
2.31
 
Restricted Stock
10
2.32
 
Restricted Stock Units
10
2.33
 
Restriction Period
10
2.34
 
Rule 16b-3
10
2.35
 
Section 16 Insider
10
2.36
 
Section 162(m)
10
2.37
 
Subsidiary
11

 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
i

--------------------------------------------------------------------------------

 
 
 
 
 

       
SECTION 3
 
ADMINISTRATION
11
3.1
 
Plan Administrator
11
3.2
 
Authority of Plan Administrator
11
3.3
 
Indemnification of Plan Administrator
12
3.4
 
Delegation to Management Committee
13
       
SECTION 4
 
ELIGIBILITY
13
       
SECTION 5
 
SHARES AVAILABLE FOR THE PLAN
13
5.1
 
Aggregate Shares
13
5.2
 
Limitations
14
5.3
 
Adjustments in Authorized Shares
14
5.4
 
Effect of Certain Transactions
15
       
SECTION 6
 
STOCK OPTIONS
16
6.1
 
Grant of Options
16
6.2
 
Special Provisions Applicable to Incentive Stock Options
16
6.3
 
Terms of Options
17
       
SECTION 7
 
STOCK APPRECIATION RIGHTS
20
7.1
 
Grant of Stock Appreciation Rights
20
7.2
 
Exercise of Stock Appreciation Rights
21
7.3
 
Special Provisions Applicable to Stock Appreciation Rights
21
       
SECTION 8
 
PERFORMANCE SHARES AND PERFORMANCE UNITS
22
8.1
 
Grant of Performance Shares and Performance Units
22
8.2
 
Value of Performance Shares and Performance Units
23
8.3
 
Payment of Performance Shares and Performance Units
23
8.4
 
Form and Timing of Payment
23
8.5
 
Nontransferabilty of Performance Shares and Performance Units
24
       
SECTION 9
 
RESTRICTED STOCK
24
9.1
 
Grant of Restricted Stock
24
9.2
 
Restriction Period
24
9.3
 
Other Restrictions
24
9.4
 
Voting Rights; Dividends and Other Distributions
25
9.5
 
Issuance of Shares; Settlement of Awards
25
       
SECTION 10
 
RESTRICTED STOCK UNITS
25
10.1
 
Grant of Restricted Stock Units
25
10.2
 
Restriction Period
26

 
 
 
 

 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
ii

--------------------------------------------------------------------------------

 
 
 
 

 
 
 10.3
 
Other Restrictions
26
10.4
 
Dividend Equivalents
26
10.5
 
Issuance of Shares; Settlement of Awards
26
       
SECTION 11
 
INCENTIVE AWARDS
27
11.1
 
Incentive Awards
27
11.2
 
Performance Goal Certification
27
11.3
 
Discretion to Reduce Awards; Participant’s Performance
27
11.4
 
Required Payment of Incentive Awards
27
11.5
 
Restricted Stock Election
28
11.6
 
Nontransferability of Incentive Awards
28
       
SECTION 12
 
CASH AWARDS AND OTHER STOCK-BASED AWARDS
29
12.1
 
Grant of Cash Awards
29
12.2
 
Other Stock-Based Awards
29
12.3
 
Value of Cash Awards and Other Stock-Based Awards
29
12.4
 
Payment of Cash Awards and Other Stock-Based Awards
29
12.5
 
Transferability of Cash Awards and Other Stock-Based Awards
30
       
SECTION 13
 
TERMINATION OF EMPLOYMENT
30
       
SECTION 14
 
EFFECT OF A CHANGE IN CONTROL
30
       
SECTION 15
 
REGULATORY APPROVALS AND LISTING
31
       
SECTION 16
 
TERM OF PLAN
32
       
SECTION 17
 
GENERAL PROVISIONS
32
17.1
 
Forfeiture Events
32
17.2
 
No Individual Rights
33
17.3
 
Other Compensation
33
17.4
 
Nontransferabilty
33
17.5
 
Leaves of Absence
33
17.6
 
Transfers
33
17.7
 
Unfunded Obligations
34
17.8
 
Beneficiaries
34
17.9
 
Governing Law
34
17.10
 
Satisfaction of Tax Obligations
34
17.11
 
Participants in Foreign Jurisdictions
35
       
SECTION 18
 
COMPLIANCE WITH RULE 16b-3, SECTION 162(m) AND SECTION 409A
35
18.1
 
Rule 16b-3 of the Exchange Act and Section 162(m) of the Code
35
18.2
 
Section 409A of the Code
36

 
 
 
 
 

 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
iii

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 

       
SECTION 19
 
AMENDMENT, TERMINATION OR DISCONTINUANCE OF THE PLAN
36
19.1
 
Amendment of Plan
36
19.2
 
Termination or Suspension of Plan
36
       
SECTION 20
 
DEFERRAL ELECTIONS
36

 


 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
iv

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 

 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 

 
 
SECTION 1    ESTABLISHMENT AND OBJECTIVES
 
El Paso Corporation (hereinafter referred to as the “Company”) hereby
establishes an incentive compensation plan to be known as the “El Paso
Corporation 2005 Omnibus Incentive Compensation Plan” (hereinafter referred to
as the “Plan”).  The Plan first became effective on May 26, 2005 (the “Effective
Date”) and was amended and restated effective May 6, 2009.  The Plan, as
presently amended and restated, will become effective on May 19, 2010 if it is
approved by the Company’s stockholders at the Company’s 2010 annual
meeting.  The Plan shall remain in effect as provided in Section 16 hereof.
 
The objectives of the Plan are to promote the interests of the Company and its
stockholders by strengthening its ability to attract and retain salaried
employees of the Company and its Subsidiaries (as defined below) by furnishing
suitable recognition of their ability and experience, to align their interests
and efforts to the long-term interests of the Company’s stockholders, and to
provide them with a direct incentive to achieve the Company’s strategic and
financial goals.  In furtherance of these purposes, the Plan provides for the
grant of stock options, stock appreciation rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Incentive Awards, Cash
Awards, and Other Stock-Based Awards to Participants in accordance with the
terms and conditions set forth below.
 


 
SECTION 2    DEFINITIONS
 
Unless otherwise required by the context, the following terms when used in the
Plan shall have the meanings set forth in this Section 2:
 
2.1        Award
 
An “Award” granted under the Plan means any stock option, stock appreciation
right, Restricted Stock, Restricted Stock Unit, Performance Share, Performance
Unit, Incentive Award, Cash Award or Other Stock-Based Award, in each case
payable in cash or in shares of Common Stock as may be designated by the Plan
Administrator.
 
2.2        Award Agreement
 
The “Award Agreement” is the written agreement setting forth the terms and
conditions applicable to an Award granted under the Plan (which, in the
discretion of the Plan Administrator, need not be countersigned by a
Participant).  The Plan Administrator may, in its discretion, provide for the
use of electronic, internet or other non-paper Award Agreements.
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
2.3        Beneficiary
 
The person or persons designated by the Participant pursuant to Section 6.3(f)
or Section 17.8 of this Plan to whom payments are to be paid pursuant to the
terms of the Plan in the event of the Participant’s death.
 
2.4        Board of Directors
 
The Board of Directors of the Company.
 
2.5        Cash Awards
 
As defined in Section 12.1.
 
2.6        Cause
 
A termination of a Participant by his or her Employer shall be for “Cause” if
the Employer determines that the Participant has (i) failed to substantially
perform his or her duties to the Employer’s satisfaction (other than a failure
resulting from the Participant’s incapacity due to physical or mental illness)
which has not been cured to the Employer’s satisfaction; (ii) willfully engaged
in conduct which is injurious to the Company or any of its affiliates,
monetarily or otherwise; (iii) has been convicted of any felony, or a
misdemeanor involving moral turpitude; or (iv) willfully engaged in conduct in
violation of the Company’s policies or Code of Business Conduct. Whether a
Participant has been terminated for Cause will be determined by the Employer in
the exercise of its discretion.
 
2.7        Change in Capitalization
 
A “Change in Capitalization” means any increase or reduction in the number of
shares of Common Stock, any change (including, without limitation, in the case
of a spin-off, dividend or other distribution in respect of shares, a change in
value) in the shares of Common Stock or any exchange of shares of Common Stock
for a different number or kind of shares of Common Stock or other securities of
the Company or another corporation, by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants, rights or debentures, stock dividend, stock split or
reverse stock split, cash dividend, property dividend, combination or exchange
of shares, repurchase of shares, change in corporate structure or otherwise.
 
2.8        Change in Control
 
A “Change in Control” shall mean the occurrence of any of the following after
the Effective Date:
 
(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term “person” is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than twenty
percent (20%) of (1) the then-outstanding shares of Common Stock (or any other
securities into which such shares of Common Stock are changed or for which such
shares of Common Stock are exchanged) (the “Shares”) or (2) the combined voting
power of the Company’s then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (a), the acquisition of Shares or Voting Securities in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute a Change in
Control.  A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person the majority of the voting power,
voting equity securities or equity interest of which is owned, directly or
indirectly, by the Company (for purposes of this definition, a “Related
Entity”), (ii) the Company or any Related Entity, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
 
 
(b)           The individuals who, as of the Effective Date, are members of the
Board of Directors (the “Incumbent Board of Directors”), cease for any reason to
constitute at least a majority of the members of the Board of Directors or,
following a Merger (as hereinafter defined), the board of directors of (x) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then-outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”) or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; provided, however, that, if the election, or nomination for
election by the Company’s common stockholders, of any new director was approved
by a vote of at least two-thirds of the Incumbent Board of Directors, such new
director shall, for purposes of the Plan, be considered a member of the
Incumbent Board of Directors; and provided, further, however, that no individual
shall be considered a member of the Incumbent Board of Directors if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Proxy Contest; or
 
(c)           The consummation of:
 
(i)         A merger, consolidation or reorganization (1) with or into the
Company or (2) in which securities of the Company are issued (a “Merger”),
unless such Merger is a “Non-Control Transaction.”  A “Non-Control Transaction”
shall mean a Merger in which:
 
(A)           the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of
(x) the Surviving Corporation, if there is no Parent Corporation or (y) if there
is one or more than one Parent Corporation, the ultimate Parent Corporation;
 
 
 
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
3

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
 
(B)           the individuals who were members of the Incumbent Board of
Directors immediately prior to the execution of the agreement providing for such
Merger constitute at least a majority of the members of the board of directors
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and
 
(C)           no Person other than (1) the Company, (2) any Related Entity, or
(3) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to the Merger, was maintained by the Company or any Related
Entity, or (4) any Person who, immediately prior to the Merger had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Shares or
Voting Securities, has Beneficial Ownership, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the outstanding voting
securities or common stock of (x) the Surviving Corporation, if fifty percent
(50%) or more of the combined voting power of the then outstanding voting
securities of the Surviving Corporation is not Beneficially Owned, directly or
indirectly by a Parent Corporation, or (y) if there is one or more than one
Parent Corporation, the ultimate Parent Corporation;
 
(ii)         A complete liquidation or dissolution of the Company; or
 
(iii)        The sale or other disposition of all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole to any Person (other
than (x) a transfer to a Related Entity, (y) a transfer under conditions that
would constitute a Non-Control Transaction, with the disposition of assets being
regarded as a Merger for this purpose or (z) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided, that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
4

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 

 
2.9        Code
 
The Internal Revenue Code of 1986, as amended and in effect from time to time,
and the temporary or final regulations of the Secretary of the U.S. Treasury
adopted pursuant to the Code.
 
2.10      Common Stock
 
The Common Stock of the Company, $3 par value per share, or such other class of
shares or other securities as may be applicable pursuant to the provisions of
Section 5.
 
2.11      Covered Employee
 
A “Covered Employee” means, with respect to any grant of an Award, a Participant
who the Plan Administrator deems is or may be or become a “covered employee” as
defined in Section 162(m)(3) of the Code for any year and who may receive
remuneration over $1 million in such year which would not be deductible under
Section 162(m).
 
2.12      Effective Date
 
“Effective Date” shall have the meaning ascribed to such term in Section 1
hereof.
 
2.13      Employer
 
“Employer” shall mean, as to any Participant on any date, the Company or the
affiliate of the Company that employs the Participant on such date.
 
2.14      Exchange Act
 
The Securities Exchange Act of 1934, as amended.
 
2.15      Fair Market Value
 
The “Fair Market Value” of the Common Stock on any date shall be deemed to be
the average between the highest and lowest quoted selling prices at which Common
Stock is sold on such date as reported in the NYSE-Composite Transactions by The
Wall Street Journal or any other comparable service the Plan Administrator may
determine is reliable for such date, or if no Common Stock was traded on such
date, on the next preceding day on which Common Stock was so traded.  If the
Fair Market Value of the Common Stock cannot be determined pursuant to the
preceding provisions, the “Fair Market Value” of the Common Stock shall be
determined by the Plan Administrator in good faith.
 
2.16      Good Reason
 
“Good Reason” shall mean, as to any Participant who is an officer of his or her
Employer, the occurrence of any of the following events or conditions following
a Change in Control:
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
(a)          a change in the Participant’s status, position or responsibilities
(including reporting responsibilities) which represents a substantial reduction
of his or her status, position or responsibilities as in effect immediately
prior thereto; the assignment to the Participant of any duties or
responsibilities which are inconsistent with such status, position or
responsibilities; or any removal of the Participant from or failure to reappoint
or reelect him or her to any of such positions, except in connection with the
termination of his or her employment for Cause, Permanent Disability, as a
result of his or her death, or by the Participant other than for Good Reason;
 
(b)           a reduction in the Participant’s annual base salary;
 
(c)           the requirement by the Participant’s Employer (without the consent
of the Participant) that he or she have a principal place of employment which is
outside a fifty (50) mile radius of his or her principal place of employment
immediately prior to a Change in Control;
 
(d)           the failure by the Company or any of its affiliates to (i)
continue in effect any material compensation or benefit plan, program or
practice in which the Participant was participating immediately prior to the
Change in Control, including, without limitation, this Plan, the El Paso
Corporation Pension Plan, the El Paso Corporation Supplemental Benefits Plan and
the El Paso Corporation Retirement Savings Plan, with any amendments and
restatements of such plans made prior to such Change in Control, or (ii) provide
the Participant with compensation and benefits at least equal (in terms of
benefit levels and/or reward opportunities) to those provided for under each
compensation or employee benefit plan, program and practice of the Company and
its affiliates as in effect immediately prior to the Change in Control (or as in
effect following the Change in Control, if greater);
 
(e)           any material breach by the Company of any provision of this Plan;
or
 
(f)            any purported termination of the Participant’s employment for
Cause by the Employer which does not otherwise comply with the terms of this
Plan.
 
2.17      Incentive Award
 
A percentage of base salary, fixed dollar amount or other measure of
compensation which Participants are eligible to receive, in cash and/or other
Awards under the Plan, at the end of a Performance Period if certain performance
measures are achieved.
 
2.18      Incentive Stock Option
 
An option intended to meet the requirements of an Incentive Stock Option as
defined in Section 422 of the Code, as in effect at the time of grant of such
option, or any statutory provision that may hereafter replace such Section.
 
 
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 

 
2.19      Management Committee
 
A committee consisting of the Chief Executive Officer and such other officers of
the Company appointed by the Chief Executive Officer.
 
2.20      Maximum Annual Employee Grant
 
The Maximum Annual Employee Grant set forth in Section 5.2.
 
2.21      Nonqualified Option
 
An option which is not intended to meet the requirements of an Incentive Stock
Option as defined in Section 422 of the Code.
 
2.22      Option Price
 
The price per share of Common Stock at which an option is exercisable.
 
2.23.     Other Stock-Based Award
 
As defined in Section 12.2.
 
2.24      Participant
 
An eligible employee to whom Awards are granted under the Plan as set forth in
Section 4.
 
2.25      Performance Goals
 
The Plan Administrator may grant Awards subject to Performance Goals to any
Participant, including, without limitation, to any Covered Employee.  As to any
such Awards, the Plan Administrator shall establish one or more of the following
Performance Goals for each Performance Period in writing.  Each Performance Goal
selected for a particular Performance Period shall include any one or more of
the following, either individually, alternatively or in any combination, applied
to either the Company as a whole or to a Subsidiary or business unit, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to the
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Plan Administrator:
 
Financial Goals
earnings;
earnings per share;
net income;
revenues;
operating cash flow;
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
7

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 

 
free cash flow (defined as operating cash flow less capital expenditures less
dividends);
debt level;
equity ratios;
expenses;
cost reduction targets;
capital expended;
working capital;
weighted average cost of capital;
operating or profit margins;
interest-sensitivity gap levels;
return on assets;
return on equity or capital employed;
return on total capital;


Production and Non-Regulated Business Unit Goals
amount of the oil and gas reserves;
oil and gas reserve additions;
oil and gas reserve replacement ratios;
costs of finding oil and gas reserves;
daily natural gas and/or oil production;


Regulated Business Unit Goals
contracted capacity on pipelines;
throughput levels on pipelines;


Corporate and Other
total shareholder return;
market share;
charge-offs;
assets;
non-performing assets;
asset sale targets;
asset quality levels;
value of assets;
Fair Market Value of the Common Stock;
employee retention/attrition rates;
investments;
regulatory compliance;
satisfactory internal or external audits;
improvement of financial ratings;
safety targets;
economic value added;
value creation; or
achievement of balance sheet or income statement objectives. 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
8

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
The Plan Administrator shall adjust the Performance Goals to include or exclude
extraordinary charges, gain or loss on the disposition of business units, losses
from discontinued operations, restatements and accounting changes and other
unplanned special charges such as restructuring expenses, acquisitions,
acquisition expenses, including expenses related to goodwill and other
intangible assets, stock offerings, stock repurchases and loan loss
provisions.  The Plan Administrator may also provide for the manner in which
performance will be measured against the Performance Goals (or may adjust the
Performance Goals) to reflect the impact of specified corporate transactions
(such as a stock split, stock dividend or other Change in Capitalization),
special charges, and tax law changes.  In addition, the Plan Administrator may
make such adjustments to the Performance Goals applicable to Participants who
are not Covered Employees as it determines are appropriate.  Such adjustments
may occur at the time of the granting of an Award, or at any time thereafter,
but, in the case of Covered Employees, only to the extent permitted by Section
162(m).  The foregoing terms shall have the same meaning as used in the
Company’s financial statements, or if the terms are not used in the Company’s
financial statements, they shall have the meaning generally applied pursuant to
general accepted accounting principles.  Performance Goals may include a
threshold level of performance below which no Award shall be earned, target
levels of performance at which specific Awards will be earned, and a maximum
level of performance at which the maximum level of Awards will be earned.
 
In establishing Performance Goals with respect to Covered Employees, the Plan
Administrator shall ensure such Performance Goals (i) are established no later
than the end of the first 90 days of the Performance Period (or such other time
permitted by the Internal Revenue Service), and (ii) satisfy all other
applicable requirements imposed by Section 162(m), including the requirement
that such Performance Goals be stated in terms of an objective formula or
standard, and the Plan Administrator may not in any event increase the amount of
compensation payable to a Covered Employee upon the satisfaction of any
Performance Goal.  Prior to the payment of any “performance-based compensation”
within the meaning of Section 162(m), the Plan Administrator shall certify in
writing the extent to which the applicable Performance Goals were, in fact,
achieved and the amounts to be paid, vested or delivered as a result thereof;
provided, that the Plan Administrator may reduce, but not increase, such amount.
 
2.26      Performance Period
 
That period of time during which Performance Goals are evaluated to determine
the vesting or granting of Awards under the Plan, as the Plan Administrator may
determine.
 
2.27      Performance Shares
 
An award granted under the Plan representing the right to receive a number of
shares of Common Stock for each performance share granted, as the Plan
Administrator may determine.
 
 
 
 
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 

 
2.28      Performance Units
 
An award granted under the Plan representing the right to receive a payment
equal to the value of a performance unit, as the Plan Administrator may
determine.
 
2.29      Plan Administrator
 
Those committees appointed and authorized pursuant to Section 3 to administer
the Plan.
 
2.30      Prior Plans
 
El Paso Corporation 2001 Omnibus Incentive Compensation Plan, El Paso
Corporation Strategic Stock Plan, El Paso Corporation Restricted Stock Award
Plan for Management Employees and El Paso Corporation Omnibus Plan for
Management Employees.
 
2.31      Restricted Stock
 
Common Stock granted under the Plan that is subject to the requirements of
Section 9 and such other restrictions as the Plan Administrator deems
appropriate.  References to Restricted Stock in this Plan shall include
Restricted Stock awarded in conjunction with Incentive Awards pursuant to
Section 11 unless the context otherwise requires.
 
2.32      Restricted Stock Units
 
An award granted under the Plan representing a right to receive a payment equal
to the value of a share of Common Stock.
 
2.33      Restriction Period
 
As defined in Section 9.2.
 
2.34      Rule 16b-3
 
Rule 16b-3 of the General Rules and Regulations under the Exchange Act.
 
2.35      Section 16 Insider
 
Any person who is selected by the Plan Administrator to receive an Award
pursuant to the Plan and who is or may be or become subject to the requirements
of Section 16 of the Exchange Act, and the rules and regulations promulgated
thereunder.
 
2.36      Section 162(m)
 
Section 162(m) of the Code, and regulations promulgated thereunder.
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
10

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
2.37      Subsidiary
 
An entity that is designated by the Plan Administrator as a subsidiary for
purposes of the Plan and that is a corporation, partnership, joint venture,
limited liability company, limited liability partnership, or other entity in
which the Company owns directly or indirectly, fifty percent (50%) or more of
the voting power or profit interests, or as to which the Company or one of its
affiliates serves as general or managing partner or in a similar
capacity.  Notwithstanding the foregoing, for purposes of options intended to
qualify as Incentive Stock Options, the term “Subsidiary” shall mean a
corporation (or other entity treated as a corporation for tax purposes) in which
the Company directly or indirectly holds more than fifty percent (50%) of the
voting power.
 


 
SECTION 3    ADMINISTRATION
 
3.1        Plan Administrator
 
(a)           The Compensation Committee of the Board of Directors shall be the
Plan Administrator with respect to all Covered Employees and all Section 16
Insiders.  As to these officers, the Plan Administrator shall be constituted at
all times so as to (i) be “independent” as such term is defined pursuant to the
rules of any stock exchange on which the Common Stock may then be listed, and
(ii) meet the non-employee director standards of Rule 16b-3 and the outside
director requirements of Section 162(m), so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act.
 
(b)           Other than as set forth in Section 3.1(a), the Management
Committee shall be the Plan Administrator.  The Chief Executive Officer may from
time to time remove members from, or add members to, the Management Committee.
 
(c)           Notwithstanding Sections 3.1(a) and 3.1(b), the Board of Directors
may designate itself or the Compensation Committee of the Board of Directors as
the Plan Administrator as to any Participant or groups of Participants.
 
3.2        Authority of Plan Administrator
 
Subject to the express terms and conditions set forth herein, the Plan
Administrator shall have the power from time to time to:
 
(a)           determine those individuals to whom Awards shall be granted under
the Plan and the number of shares or amount of cash subject to such Awards and
prescribe the terms and conditions (which need not be identical) of each such
Awards, including, in the case of stock options and stock appreciation rights,
the Option Price, vesting schedule and duration;
 
 
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 

 
(b)           set the terms and conditions of any Award consistent with the
terms of the Plan (which may be based on Performance Goals or other performance
measures as the Plan Administrator shall determine), and make any amendments,
modifications or adjustments to such Awards as are permitted by the Plan;
 
(c)           construe and interpret the Plan and the Awards granted hereunder
and establish, amend and revoke rules and regulations for the administration of
the Plan, including, without limitation, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Award
Agreement, in the manner and to the extent it shall deem necessary or advisable,
including so that the Plan and the operation of the Plan comply with Rule 16b-3,
the Code to the extent applicable and other applicable law, and otherwise to
make the Plan fully effective;
 
(d)           exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and
 
(e)           generally, exercise such powers and perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.
 
All decisions and determinations by the Plan Administrator in the exercise of
the above powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other persons having or claiming any
interest therein.  The Plan Administrator shall cause the Company at the
Company’s expense to take any action related to the Plan which may be necessary
to comply with the provisions of any federal or state law or any regulations
issued thereunder, which the Plan Administrator determines are intended to be
complied with.
 
Notwithstanding the foregoing, the Plan Administrator shall not be entitled to
exercise any discretion otherwise authorized hereunder with respect to any
Awards held by Covered Employees if the ability to exercise such discretion or
the exercise of such discretion itself would cause the compensation attributable
to such Awards to fail to qualify as performance-based compensation under
Section 162(m).
 
3.3        Indemnification of Plan Administrator
 
Each member of any committee acting as Plan Administrator, while serving as
such, shall be entitled, in good faith, to rely or act upon any advice of the
Company’s independent auditors, counsel or consultants hired by the committee,
or other agents assisting in the administration of the Plan.  The Plan
Administrator and any officers or employees of the Company acting at the
direction or on behalf of the Company shall not be personally liable for any
action or determination taken or made, or not taken or made, in good faith with
respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected under the Company’s charter or by-laws with respect to
any such action or determination.
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
3.4        Delegation to Management Committee
 
To the maximum extent permitted by applicable law, the Board of Directors may
delegate to the Management Committee the authority (i) to designate the officers
and employees who shall be Participants, (ii) to determine the Awards to be
granted to any such Participants or (iii) both (i) and (ii); provided, however,
that the Management Committee shall not have the authority to grant Awards to
any member of the Management Committee.  Any such delegation shall be made by
resolution of the Board of Directors, and such resolution shall set forth the
total number of shares of Common Stock subject to such delegation.
 


 
SECTION 4    ELIGIBILITY
 
To be eligible for selection by the Plan Administrator to participate in the
Plan, an individual must be an employee (other than an employee who is a member
of a unit covered by a collective bargaining agreement) of the Company, or of
any Subsidiary, as of the date on which the Plan Administrator grants to such
individual an Award under the Plan, or a person who, in the judgment of the Plan
Administrator, holds a position of responsibility and is able to contribute
substantially to the Company’s continued success.  Members of the Board of
Directors who are employees of the Company shall be eligible to participate in
the Plan.  Members of the Board of Directors who are not employees are not
eligible to participate in the Plan.  Each grant of an Award under the Plan
shall be evidenced by an Award Agreement.
 


 
SECTION 5    SHARES AVAILABLE FOR THE PLAN
 
5.1        Aggregate Shares
 
Subject to adjustment as provided in Section 5.3, the maximum number of shares
of Common Stock that may be delivered pursuant to Awards granted under the Plan
is 54,500,000 shares of Common Stock.
 
Any shares of Common Stock that are potentially deliverable under an Award
granted under this Plan that is cancelled, forfeited, settled in cash, expires
or is otherwise terminated without delivery of such shares shall not be counted
as having been delivered under the Plan.  Likewise, shares of Common Stock that
have been issued in connection with an Award of Restricted Stock that is
canceled or forfeited prior to vesting or settled in cash, causing the shares to
be returned to the Company, shall not be counted as having been delivered under
the Plan.  
 
If shares of Common Stock are returned to the Company in satisfaction of taxes
relating to Restricted Stock, in connection with a cash out of Restricted Stock
(but excluding upon forfeiture of Restricted Stock) or in connection with the
tendering of shares by a Participant in satisfaction of the exercise price or
taxes relating to an Award, such issued shares shall not become available again
under the Plan.  Each stock appreciation right issued under the Plan will be
counted as one share issued under the Plan without regard to the number of
shares issued to the Participant upon exercise of such stock appreciation right.
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
13

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
Notwithstanding any other provision in this Section 5.1, the grant of any Award
that cannot by its terms be settled in shares of Common Stock shall not result
in the reduction of the number of shares of Common Stock available for Awards
under the Plan.
 
Shares of Common Stock may be issued under the Plan from shares held in the
Company’s treasury or out of authorized but unissued shares of the Company, or
partly out of each, as shall be determined by the Plan Administrator.
 
5.2        Limitations
 
Subject to adjustment as provided in Section 5.3, the following limitations
shall apply:
 
(a)           All of the shares of Common Stock that may be issued under this
Plan may be granted as stock options (including Incentive Stock Options) or
stock appreciation rights.
 
(b)           The number of shares of Common Stock issued under this Plan with
respect to Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units and Other Stock-Based Awards may not exceed 21,500,000 shares
of Common Stock.
 
(c)           The maximum number of shares, as calculated in accordance with the
provisions of Section 5.1, and maximum amount with respect to which Awards under
this Plan may be granted to any eligible employee in any one calendar year shall
not exceed: (a) 2,000,000 shares, in the case of options or stock appreciation
rights; (b) 1,000,000 shares in the case of Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units or Other Stock-Based Awards; and
(c) $10,000,000 worth of other Awards under the Plan, including Incentive
Awards.  Collectively, the foregoing maximums referred to in this Section 5.2(c)
shall be referred to as the “Maximum Annual Employee Grants.”
 
5.3        Adjustments in Authorized Shares
 
(a)           In the event of a Change in Capitalization, the Plan Administrator
shall make such adjustments, if any, as it determines are appropriate and
equitable to (a) the maximum number and class of shares of Common Stock or other
stock or securities with respect to which Awards may be granted under the Plan,
(b) the maximum number and class of shares of Common Stock or other stock or
securities that may be issued upon exercise of Nonqualified Options and
Incentive Stock Options, (c) the Maximum Annual Employee Grants, (d) the number
and class of shares of Common Stock or other stock or securities which are
subject to outstanding Awards granted under the Plan and the Option Price or
grant price therefor, if applicable and (e) the Performance Goals. Any such
adjustment shall be final, binding and conclusive on all persons claiming any
right or interest under the Plan.
 
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
14

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
(b)           Any such adjustment in the shares of Common Stock or other stock
or securities (x) subject to outstanding Incentive Stock Options (including any
adjustments in the exercise price) shall be made in such manner as not to
constitute a modification as defined by Section 424(h)(3) of the Code and only
to the extent otherwise permitted by Sections 422 and 424 of the Code or (y)
subject to outstanding Awards that are intended to qualify as performance-based
compensation under Section 162(m) shall be made in such a manner as not to
adversely affect the treatment of the Awards as performance-based compensation.
 
(c)           If, by reason of a Change in Capitalization, a Participant shall
be entitled to, or shall be entitled to exercise an option or stock appreciation
right with respect to, new, additional or different shares of stock or
securities of the Company or any other corporation, such new, additional or
different shares shall thereupon be subject to all of the conditions,
restrictions and performance criteria which were applicable to the shares of
Common Stock subject to the option or stock appreciation right, as the case may
be, prior to such Change in Capitalization.
 
5.4        Effect of Certain Transactions
 
Following (a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), (i) each outstanding Award shall
be treated as provided for in the agreement entered into in connection with the
Transaction (which treatment may be different as among different types of Awards
and different holders thereof) or (ii) if not so provided in such agreement,
each Participant shall be entitled to receive in respect of each share of Common
Stock subject to any outstanding Awards, upon exercise of any stock option or
stock appreciation right or payment or transfer in respect of any other Award,
the same number and kind of stock, securities, cash, property or other
consideration that each holder of a share of Common Stock was entitled to
receive in the Transaction in respect of a share of Common Stock; provided,
however, that such stock, securities, cash, property, or other consideration
shall remain subject to all of the conditions, restrictions and performance
criteria which were applicable to Awards prior to such Transaction, but giving
effect to any applicable provision of this Plan or any Award Agreement if the
Transaction is a Change in Control.  Without limiting the generality of the
foregoing, the treatment of outstanding stock options and stock appreciation
rights pursuant to clause (i) of this Section 5.4 in connection with a
Transaction in which the consideration paid or distributed to the Company’s
stockholders is not entirely shares of common stock of the acquiring or
resulting corporation may include the cancellation of outstanding stock options
and stock appreciation rights upon consummation of the Transaction provided
either (x) the holders of affected stock options and stock appreciation rights
have been given a period of at least fifteen (15) days prior to the date of the
consummation of the Transaction to exercise the stock options and stock
appreciation rights (whether or not they were otherwise exercisable) or (y) the
holders of the affected stock options and stock appreciation rights are paid (in
cash or cash equivalents) in respect of each share of Common Stock covered by
the stock options or stock appreciation rights being cancelled an amount equal
to the excess, if any, of the per share price paid or distributed to
stockholders in the Transaction (the value of any non-cash consideration to be
determined by the Plan Administrator in its sole discretion) over the exercise
price thereof.  For avoidance of doubt, (1) the cancellation of stock options
and stock appreciation rights pursuant to clause (y) of the preceding sentence
may be effected notwithstanding anything to the contrary contained in this Plan
or any Award Agreement and (2) if the amount determined pursuant to clause (y)
of the preceding sentence is zero or less, the affected stock options and stock
appreciation rights may be cancelled without any payment therefor.  The
treatment of any Award as provided in this Section 5.4 shall be conclusively
presumed to be appropriate for purposes of Section 5.3.
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)

 
15

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
SECTION 6    STOCK OPTIONS
 
6.1        Grant of Options
 
(a)           Options may be granted to eligible employees in such number, and
at such times during the term of the Plan as the Plan Administrator shall
determine, the Plan Administrator taking into account the duties of the
respective employees, their present and potential contributions to the success
of the Company or its Subsidiaries, and such other factors as the Plan
Administrator shall deem relevant in accomplishing the purposes of the
Plan.  The Plan Administrator may grant an option or provide for the grant of an
option, either from time to time in the discretion of the Plan Administrator or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of Performance Goals or other performance measures,
the satisfaction of an event or condition within the control of the recipient of
the option or within the control of others.  The granting of an option shall
take place when the Plan Administrator by resolution, written consent or other
appropriate action determines to grant such an option to a particular
Participant at a particular price.
 
(b)           An option granted under the Plan may be either an Incentive Stock
Option or a Nonqualified Option.
 
6.2        Special Provisions Applicable to Incentive Stock Options
 
Each provision of the Plan and each Incentive Stock Option granted thereunder
shall be construed so that each such option shall qualify as an Incentive Stock
Option, and any provision thereof that cannot be so construed shall be
disregarded, unless the Participant agrees otherwise.  The total number of
shares which may be purchased upon the exercise of Incentive Stock Options
granted under the Plan shall not exceed the total specified in Section 5.2(a),
as adjusted pursuant to Section 5.3. Incentive Stock Options, in addition to
complying with the other provisions of the Plan relating to options generally,
shall be subject to the following conditions:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
16

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
(a)        Ten Percent (10%) Stockholders
 
A Participant must not, immediately before an Incentive Stock Option is granted
to him or her, own stock representing more than ten percent (10%) of the voting
power or value of all classes of stock of the Company or of a Subsidiary.  This
requirement is waived if (i) the Option Price of the Incentive Stock Option to
be granted is at least one hundred ten percent (110%) of the Fair Market Value
of the stock subject to the option, determined at the time the option is
granted, and (ii) the option is not exercisable more than five (5) years from
the date the option is granted.
 
(b)        Annual Limitation
 
To the extent that the aggregate Fair Market Value (determined at the time of
the grant of the option) of the stock with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year exceeds One Hundred Thousand Dollars ($100,000), such options
shall be treated as Nonqualified Options.  In applying the limitation in the
preceding sentence in the case of multiple option grants, unless otherwise
required by applicable law, options which were intended to be Incentive Stock
Options shall be treated as Nonqualified Options according to the order in which
they were granted such that the most recently granted options are first treated
as Nonqualified Options.
 
(c)        Additional Terms
 
Any other terms and conditions which the Plan Administrator determines, upon
advice of counsel, must be imposed for the option to be an Incentive Stock
Option.
 
(d)        Notice of Disqualifying Disposition
 
If a Participant shall make any disposition of shares of Common Stock issued
pursuant to an Inventive Stock Option under the circumstances described in
Section 421(b) of the Code (relating to disqualifying distributions), the
Participant shall notify the Company of such disposition within twenty days
thereof.
 
6.3        Terms of Options
 
Except as otherwise provided in Section 6.2, all Incentive Stock Options and
Nonqualified Options under the Plan shall be granted subject to the following
terms and conditions:
 
(a)        Option Price
 
The Option Price shall be determined by the Plan Administrator in any reasonable
manner, but shall not be less than the Fair Market Value of the Common Stock on
the date the option is granted; provided, however, that this restriction shall
not apply to Awards that are adjusted pursuant to Section 5.3 herein.
 
 
 
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
17

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
(b)        Duration of Options
 
Options shall be exercisable at such time and under such conditions as set forth
in the Award Agreement, but in no event shall any stock option (whether a
Nonqualified Option or an Incentive Stock Option) be exercisable later than the
tenth (10th) anniversary of the date of its grant.
 
(c)        Exercise of Options
 
Shares of Common Stock covered by an option may be purchased at one time or in
such installments over the option period as may be provided in the Award
Agreement.  Any shares not purchased on an applicable installment date may be
purchased thereafter at any time prior to the expiration of the option in
accordance with its terms.  To the extent that the right to purchase shares has
accrued thereunder, options may be exercised from time to time by written notice
to the Company setting forth the number of shares with respect to which the
option is being exercised.
 
(d)        Payment
 
The purchase price of shares purchased under options shall be paid in full to
the Company upon the exercise of the option by delivery of consideration equal
to the product of the Option Price and the number of shares of Common Stock
purchased (the “Purchase Price”).  Such consideration may be either (i) in cash
or (ii) at the discretion of the Plan Administrator, in Common Stock (by either
actual delivery of Common Stock or by attestation presenting satisfactory proof
of beneficial ownership of such Common Stock) already owned by the Participant,
or any combination of cash and Common Stock.  The Fair Market Value of such
Common Stock as delivered shall be valued as of the day prior to delivery.  The
Plan Administrator can determine that additional forms of payment will be
permitted.  To the extent permitted by the Plan Administrator and applicable
laws and regulations (including, without limitation, federal tax and securities
laws, regulations and state corporate law), an option may also be exercised in a
“cashless” exercise by delivery of a properly executed exercise notice together
with irrevocable instructions to a broker selected by the Company to promptly
deliver to the Company sufficient proceeds to pay the Purchase Price.  A
Participant shall have none of the rights of a stockholder until the shares of
Common Stock are issued to the Participant.
 
The Plan Administrator may permit a Participant to pay all or a portion of the
Purchase Price by having shares of Common Stock with a Fair Market Value equal
to all or a portion of the Purchase Price be withheld from the shares issuable
to the Participant upon the exercise of the option.  The Fair Market Value of
such Common Stock as is withheld shall be determined as of the same day as the
exercise of the option.
 
 
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
18

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
(e)        Restrictions
 
The Plan Administrator shall determine and reflect in the Award Agreement, with
respect to each option, the nature and extent of the restrictions, if any, to be
imposed on the shares of Common Stock which may be purchased thereunder,
including, without limitation, restrictions on the transferability of such
shares acquired through the exercise of such options for such periods as the
Plan Administrator may determine and, further, that in the event a Participant’s
employment by the Company, or a Subsidiary, terminates during the period in
which such shares are nontransferable, the Participant shall be required to sell
such shares back to the Company at such prices as the Plan Administrator may
specify.  In addition, to the extent permitted by applicable laws and
regulations, the Plan Administrator may require that a Participant who wants to
effectuate a “cashless” exercise of options be required to sell the shares of
Common Stock acquired in the associated exercise to the Company, or in the open
market through the use of a broker selected by the Company, at such price and on
such terms as the Plan Administrator may determine at the time of grant, or
otherwise.  Without limiting the foregoing, the Plan Administrator may impose
such restrictions, conditions or limitations as it determines appropriate as to
the timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any shares issued as a result of the exercise of
an option, including without limitation (i) restrictions under an insider
trading policy, (ii) restrictions designed to delay and/or coordinate the timing
and manner of sales by the Participant and other participants and (iii)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.
 
(f)         Nontransferability of Options
 
         Options granted under the Plan and the rights and privileges conferred
thereby shall not be subject to execution, attachment or similar process and may
not be transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will or by the applicable laws of
descent and distribution.  Notwithstanding the foregoing and only as provided by
the Plan Administrator or the Company, as applicable, Nonqualified Options may
be transferred to a Participant’s immediate family members, directly or
indirectly or by means of a trust, corporate entity or partnership (a person who
thus acquires this option by such transfer, a “Permitted Transferee”).  A
transfer of an option may only be effected by the Company at the request of the
Participant and shall become effective upon the Permitted Transferee agreeing to
such terms as the Plan Administrator may require and only when recorded in the
Company’s record of outstanding options.  In the event an option is transferred
as contemplated hereby, the option may not be subsequently transferred by the
Permitted Transferee except a transfer back to the Participant or by will or the
laws of descent and distribution.  A transferred option may be exercised by a
Permitted Transferee to the same extent as, and subject to the same terms and
conditions as, the Participant (except as otherwise provided herein), as if no
transfer had taken place.  As used herein, “immediate family” shall mean, with
respect to any person, such person’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, sister-in-law, and shall include
adoptive relationships.  In the event of exercise of a transferred option by a
Permitted Transferee, any amounts due to (or to be withheld by) the Company upon
exercise of the option shall be delivered by (or withheld from amounts due to)
the Participant, the Participant’s estate or the Permitted Transferee, in the
reasonable discretion of the Company.
 
 
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
19

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
 
In addition, to the extent permitted by applicable law and Rule 16b-3, the Plan
Administrator may permit a recipient of a Nonqualified Option to designate in
writing during the Participant’s lifetime a Beneficiary to receive and exercise
the Participant’s Nonqualified Options in the event of such Participant’s
death.  Except as otherwise provided for herein, if any Participant attempts to
transfer, assign, pledge, hypothecate or otherwise dispose of any option under
the Plan or of any right or privilege conferred thereby, contrary to the
provisions of the Plan or such option, or suffers the sale or levy or any
attachment or similar process upon the rights and privileges conferred hereby,
all affected options held by such Participant shall be immediately forfeited.
 
(g)        Purchase for Investment
 
The Plan Administrator shall have the right to require that each Participant or
other person who shall exercise an option under the Plan, and each person into
whose name shares of Common Stock shall be issued pursuant to the exercise of an
option, represent and agree that any and all shares of Common Stock purchased
pursuant to such option are being purchased for investment only and not with a
view to the distribution or resale thereof and that such shares will not be sold
except in accordance with such restrictions or limitations as may be set forth
in the option or by the Plan Administrator.  This Section 6.3(g) shall be
inoperative during any period of time when the Company has obtained all
necessary or advisable approvals from governmental agencies and has completed
all necessary or advisable registrations or other qualifications of shares of
Common Stock as to which options may from time to time be granted as
contemplated in Section 15.
 
(h)        No Repricing or Cashout
 
The Plan Administrator shall have no authority to make any adjustment (other
than in connection with a Change in Capitalization in which an adjustment is
permitted or required under the terms of the Plan) or amendment, and no such
adjustment or amendment shall be made, that reduces or would have the effect of
reducing the exercise price of a stock option previously granted under the Plan,
whether through amendment, cancellation or replacement grants, or other means,
unless the Company’s shareholders shall have approved such adjustment or
amendment.  In addition, the Plan Administrator is not permitted to purchase for
cash previously granted options with an exercise price that is greater than the
Company’s trading price on the proposed date of purchase without shareholder
approval.
 


 
SECTION 7    STOCK APPRECIATION RIGHTS
 
7.1       Grant of Stock Appreciation Rights
 
     Stock appreciation rights may be granted to eligible employees in such
number, and at such times during the term of the Plan as the Plan Administrator
shall determine, the Plan Administrator taking into account the duties of the
respective employees, their present and potential contributions to the success
of the Company or its Subsidiaries, and such other factors as the Plan
Administrator
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
 
shall deem relevant in accomplishing the purposes of the Plan.  The Plan
Administrator may grant a stock appreciation right or provide for the grant of a
stock appreciation right, either from time to time in the discretion of the Plan
Administrator or automatically upon the occurrence of specified events,
including, without limitation, the achievement of Performance Goals or other
performance measures, the satisfaction of an event or condition within the
control of the recipient of the stock appreciation right or within the control
of others.  The granting of a stock appreciation right shall take place when the
Plan Administrator by resolution, written consent or other appropriate action
determines to grant such a stock appreciation right to a particular Participant
at a particular price.  A stock appreciation right may be granted freestanding
or in tandem or in combination with any other Award under the Plan.  The grant
price of a freestanding stock appreciation right shall at least equal the Fair
Market Value of a share of Common Stock on the date of grant of the stock
appreciation right, and the grant price of a tandem stock appreciation right
shall equal the Option Price of the related option; provided, however, that this
restriction shall not apply to Awards that are adjusted pursuant to Section 5.3
herein.
 
7.2       Exercise of Stock Appreciation Rights
 
A stock appreciation right may be exercised upon such terms and conditions and
for a term such as the Plan Administrator shall determine; provided, however, no
stock appreciation right shall be exercisable later than the tenth (10th)
anniversary of the date of its grant.  Upon exercise of a stock appreciation
right, a Participant shall be entitled to receive payment from the Company in an
amount determined by multiplying (i) the difference between the Fair Market
Value of a share of Common Stock on the date of exercise of the stock
appreciation right over the price fixed at the date of grant (which price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant) times (ii) the number of shares of Common Stock with respect to
which the stock appreciation right is exercised.  At the discretion of the Plan
Administrator, the payment upon stock appreciation right exercise may be in
cash, in shares of Common Stock of equivalent value, or in some combination
thereof.
 
7.3       Special Provisions Applicable to Stock Appreciation Rights
 
Stock appreciation rights are subject to the following restrictions:
 
(a)        A stock appreciation right granted in tandem with any other Award
under the Plan shall be exercisable at such time or times as the Award to which
it relates shall be exercisable, or at such other times as the Plan
Administrator may determine.
 
 
 
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 

 
(b)        The right of a Participant to exercise a stock appreciation right
granted in tandem with any other Award under the Plan shall be canceled if and
to the extent the related Award is exercised or canceled.  To the extent that a
stock appreciation right is exercised, the related Award shall be deemed to have
been surrendered unexercised and canceled.
 
(c)        A holder of stock appreciation rights shall have none of the rights
of a stockholder until shares of Common Stock, if any, are issued to such holder
pursuant to such holder’s exercise of such rights.
 
(d)        The acquisition of Common Stock pursuant to the exercise of a stock
appreciation right shall be subject to the same restrictions as would apply to
the acquisition of Common Stock acquired upon exercise of an option, as set
forth in Section 6.3.
 
(e)        Except as may otherwise be permitted by the Plan Administrator, stock
appreciation rights granted under the Plan and the rights and privileges
conferred thereby shall not be subject to execution, attachment or similar
process and may not be transferred, assigned, pledged or hypothecated in any
manner (whether by operation of law or otherwise) other than by will or by the
applicable laws of descent and distribution.
 
(f)         The Plan Administrator shall have no authority to make any
adjustment (other than in connection with a Change in Capitalization in which an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the grant price of a stock appreciation right previously
granted under the Plan, whether through amendment, cancellation or replacement
grants, or other means, unless the Company’s shareholders shall have approved
such adjustment or amendment.  In addition, the Plan Administrator is not
permitted to purchase for cash previously granted stock appreciation rights with
a grant price that is greater than the Company’s trading price on the proposed
date of purchase without shareholder approval.
 


 
SECTION 8    PERFORMANCE SHARES AND PERFORMANCE UNITS
 
8.1        Grant of Performance Shares and Performance Units
 
Subject to the limitations in Section 5.2, Performance Shares or Performance
Units may be granted to eligible employees at any time and from time to time as
the Plan Administrator shall determine.  The Plan Administrator shall have
complete discretion in determining the number of Performance Shares or
Performance Units granted to each Participant and the terms and conditions
thereof, taking into account the duties of the respective Participants, their
present and potential contributions to the success of the Company or its
Subsidiaries, and such other factors as the Plan Administrator shall deem
appropriate.  Performance Shares and Performance Units may be granted alone or
in combination with any other Award under the Plan.
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
 
8.2        Value of Performance Shares and Performance Units
 
The Plan Administrator shall set Performance Goals over Performance
Periods.  Prior to each grant of Performance Shares or Performance Units, the
Plan Administrator shall establish an initial number of shares of Common Stock
for each Performance Share and an initial value for each Performance Unit
granted to each Participant for that Performance Period.  Prior to each grant of
Performance Shares or Performance Units, the Plan Administrator also shall set
the Performance Goals that will be used to determine the extent to which the
Participant receives the number of shares of Common Stock for the Performance
Shares or payment of the value of the Performance Units awarded for such
Performance Period.  With respect to each such Performance Goal utilized during
a Performance Period, the Plan Administrator may assign percentages or other
relative values to various levels of performance which shall be applied to
determine the extent to which the Participant shall receive a payout of the
number of Performance Shares or value of Performance Units awarded.
 
8.3        Payment of Performance Shares and Performance Units
 
After a Performance Period has ended, the holder of a Performance Share or
Performance Unit shall be entitled to receive the value thereof as determined by
the Plan Administrator.  The Plan Administrator shall make this determination by
first determining the extent to which the Performance Goals set pursuant to
Section 8.2 have been met.  The Plan Administrator shall then determine the
applicable percentage or other relative value to be applied to, and will apply
such percentage or other relative value to, the number of Performance Shares or
value of Performance Units to determine the payout to be received by the
Participant.  In addition, with respect to Performance Shares and Performance
Units granted to each Participant, no payout shall be made hereunder except upon
written certification by the Plan Administrator that the applicable Performance
Goals have been satisfied to a particular extent.
 
8.4        Form and Timing of Payment
 
The payment described in Section 8.3 shall be made in shares of Common Stock, or
in cash, or partly in shares of Common Stock and partly in cash, at the
discretion of the Plan Administrator and set forth in the Award Agreement.  The
value of any fractional shares shall be paid in cash.  Payment shall be made in
a lump sum or installments as prescribed by the Plan Administrator and set forth
in the Award Agreement; provided that each Award Agreement shall comply with the
timing of payment requirements set forth in Section 409A of the Code, including,
but not limited to the timing of payments to “specified employees” as defined in
Section 409A(a)(2)(B)(i) of the Code.  If a number of shares of Common Stock is
to be converted into an amount of cash on any date, or if an amount of cash is
to be converted into a number of shares of Common Stock on any date, such
conversion shall be done at the then-current Fair Market Value of the Common
Stock on such date.
 
 
 
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
23

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 


8.5        Nontransferability of Performance Shares and Performance Units
 
Except as otherwise provided by the Plan Administrator, Performance Shares and
Performance Units granted under the Plan and the rights and privileges conferred
thereby shall not be subject to execution, attachment or similar process and may
not be transferred, assigned, pledged or hypothecated in any manner (whether by
operation or law or otherwise) other than by will or by the applicable laws of
descent and distribution.
 


 
SECTION 9    RESTRICTED STOCK
 
9.1        Grant of Restricted Stock
 
Subject to the limitations in Section 5.2, Restricted Stock may be granted to
eligible employees in such number and at such times during the term of the Plan
as the Plan Administrator shall determine, the Plan Administrator taking into
account the duties of the respective Participants, their present and potential
contributions to the success of the Company or its Subsidiaries, and such other
factors as the Plan Administrator shall deem relevant in accomplishing the
purposes of the Plan.  The Plan Administrator may grant Restricted Stock or
provide for the grant of Restricted Stock, either from time to time in the
discretion of the Plan Administrator or automatically upon the occurrence of
specified events.
 
9.2        Restriction Period
 
During a period following the date of grant, as determined by the Plan
Administrator, which in no event shall be less than three (3) years with respect
to Restricted Stock subject to restrictions based upon time and one (1) year
with respect to Restricted Stock subject to restrictions based upon the
achievement of specific Performance Goals or other performance measures (the
“Restriction Period”), the Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of by the
recipient.  In the event of any attempt by the Participant to sell, exchange,
transfer, pledge or otherwise dispose of Restricted Stock in violation of the
terms of the Plan without the Company’s prior written consent, such Restricted
Stock shall be forfeited to the Company.  During the Restriction Period, the
Plan Administrator shall evidence the restrictions on the shares of Restricted
Stock in such a manner as it determines is appropriate (including, without
limitation, (i) by means of appropriate legends on shares of Restricted Stock
that have been certificated and (ii) by means of appropriate stop-transfer
orders on shares of Restricted Stock credited to book-entry accounts).
 
9.3        Other Restrictions
 
The Plan Administrator shall impose such other restrictions on Restricted Stock
granted pursuant to the Plan as it may deem advisable, including Performance
Goals or other performance measures.  The Plan Administrator may require, under
such terms and conditions as it deems appropriate or desirable, that the
certificates for Restricted Stock delivered under the Plan may be held in
custody by a bank or other institution, or that the Company may itself hold such
shares in custody until the Restriction Period expires or until restrictions
thereon otherwise lapse, and may require, as a condition of any issuance of
Restricted Stock that the Participant shall have delivered a stock power
endorsed in blank relating to the shares of Restricted Stock.
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
9.4        Voting Rights; Dividends and Other Distributions
 
A Participant receiving a grant of Restricted Stock shall be recorded as a
stockholder of the Company.  Each Participant who receives a grant of Restricted
Stock shall have all the rights of a stockholder with respect to such shares
(except as provided in the restrictions on transferability), including the right
to vote the shares and receive dividends and other distributions paid with
respect to the underlying shares of Restricted Stock; provided, however, that no
Participant awarded Restricted Stock shall have any right as a stockholder with
respect to any shares subject to the Participant’s Restricted Stock grant prior
to the date of issuance to the Participant of a certificate or certificates, or
the establishment of a book-entry account, for such shares.
 
9.5        Issuance of Shares; Settlement of Awards
 
When the restrictions imposed by Section 9.2 expire or otherwise lapse with
respect to one or more shares of Restricted Stock, the Participant shall be
obligated to return to the Company such shares of Restricted Stock (if
applicable), and the Company shall deliver to the Participant one (1) share of
Common Stock in satisfaction of each share of Restricted Stock, which shares so
delivered shall not contain any legend.  The delivery of shares pursuant to this
Section 9.5 shall be subject to any required share withholding to satisfy tax
withholding obligations pursuant to Section 17.10.  Any fractional shares
subject to such Restricted Stock shall be paid to the Participant in cash.
 


 
SECTION 10    RESTRICTED STOCK UNITS
 
10.1      Grant of Restricted Stock Units
 
Subject to the limitations in Section 5.2, Restricted Stock Units may be granted
to eligible employees in such number and at such times during the term of the
Plan as the Plan Administrator shall determine, the Plan Administrator taking
into account the duties of the respective Participants, their present and
potential contributions to the success of the Company or its Subsidiaries, and
such other factors as the Plan Administrator shall deem relevant in
accomplishing the purposes of the Plan.  The Plan Administrator may grant
Restricted Stock Units or provide for the grant of Restricted Stock Units,
either from time to time in the discretion of the Plan Administrator or
automatically upon the occurrence of specified events.
 
 
 
 
 
 
 
 
 
 
 
 

 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
25

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 

 
10.2      Restriction Period
 
During the Restriction Period as defined in Section 9.2, Restricted Stock Units
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of by the recipient.  In the event of any attempt by the
Participant to sell, exchange, transfer, pledge or otherwise dispose of
Restricted Stock Units in violation of the terms of the Plan without the
Company’s prior written consent, such Restricted Stock Units shall be forfeited
to the Company.
 
10.3      Other Restrictions
 
The Plan Administrator shall impose such other restrictions on Restricted Stock
Units granted pursuant to the Plan as it may deem advisable.  A Participant
receiving a grant of Restricted Stock Units shall not be recorded as a
stockholder of the Company and shall not acquire any rights of a stockholder
unless or until the Participant is issued shares of Common Stock in settlement
of such Restricted Stock Units.
 
10.4      Dividend Equivalents
 
The Plan Administrator may provide that Restricted Stock Units awarded under the
Plan shall be entitled to an amount per Restricted Stock Unit equal in value to
the cash dividend, if any, paid per share of Common Stock on issued and
outstanding shares, on the dividend payment dates occurring during the period
between the date on which the Restricted Stock Units are granted to the
Participant and the date on which such Restricted Stock Units are settled,
cancelled, forfeited, waived, surrendered or terminated under the Plan.  Such
paid amounts called “dividend equivalents” shall be (i) paid in cash or Common
Stock or (ii) credited to the Participant as additional Restricted Stock Units,
or any combination thereof, as the Plan Administrator shall determine.  A
Restricted Stock Unit credited to a Participant as a dividend equivalent shall
vest at such time as the Restricted Stock Unit to which it relates vests.
 
10.5      Issuance of Shares; Settlement of Awards
 
When the restrictions imposed by Section 10.2 expire or otherwise lapse with
respect to one or more Restricted Stock Units, Restricted Stock Units shall be
settled (i) in cash or (ii) by the delivery to the Participant of the number of
shares of Common Stock equal to the number of the Participant’s Restricted Stock
Units that are vested, or any combination thereof, as the Plan Administrator
shall determine.  The payment hereunder shall comply with the timing of payment
requirements set forth in Section 409A of the Code, including, but not limited
to the timing of payments to “specified employees” as defined in Section
409A(a)(2)(B)(i) of the Code.  The delivery of shares pursuant to this Section
10.5 shall be subject to any required share withholding to satisfy tax
withholding obligations pursuant to Section 17.10.  Any fractional shares
subject to such Restricted Stock Units shall be paid to the Participant in cash.
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
SECTION 11    INCENTIVE AWARDS
 
11.1      Incentive Awards
 
Prior to the beginning of each Performance Period, or not later than 90 days
following the commencement of the relevant fiscal year, the Plan Administrator
shall establish Performance Goals or other performance measures which must be
achieved for any Participant to receive an Incentive Award for that Performance
Period.  The Performance Goals or other performance measures may be based on any
combination of corporate and business unit Performance Goals or other
performance measures.  The Plan Administrator may also establish one or more
Company-wide Performance Goals or other performance measures which must be
achieved for any Participant to receive an Incentive Award for that Performance
Period.  Such Performance Goals or other performance measures may include a
threshold level of performance below which no Incentive Award shall be earned,
target levels of performance at which specific Incentive Awards will be earned,
and a maximum level of performance at which the maximum level of Incentive
Awards will be earned.  Each Incentive Award shall specify the amount of cash
and the amount of any other Awards subject to such Incentive Award.
 
11.2      Performance Goal Certification
 
An Incentive Award shall become payable to the extent provided herein in the
event that the Plan Administrator certifies in writing prior to payment of the
Incentive Award that the Performance Goals or other performance measures
selected for a particular Performance Period have been attained.  In no event
will an Incentive Award be payable under this Plan if the threshold level of
performance set for each Performance Goal or other performance measure for the
applicable Performance Period is not attained.
 
11.3      Discretion to Reduce Awards; Participant’s Performance
 
The Plan Administrator, in its sole and absolute discretion, prior to a Change
in Control, may reduce the amount of any Incentive Award otherwise payable to a
Participant upon attainment of any Performance Goal or other performance measure
for the applicable Performance Period.  A Participant’s individual performance
must be satisfactory, regardless of the Company’s performance and the attainment
of Performance Goals or other performance measures, before he or she may be paid
an Incentive Award.  In evaluating a Participant’s performance, the Plan
Administrator shall consider the Performance Goals or other performance
measures, the Participant’s responsibilities and accomplishments, and such other
factors as it deems appropriate.
 
11.4      Required Payment of Incentive Awards
 
The Plan Administrator shall make a determination within thirty (30) days after
the  information that is necessary to make such a determination is available for
a particular Performance Period whether the Performance Goals or other
performance measures for the Performance Period have been achieved and the
amount of the Incentive Award for each Participant.  The Plan Administrator
shall certify the foregoing determinations in writing.  In the absence of an
election by the Participant pursuant to Section 11.5, the Incentive Award shall
be paid not later than December 31 of the calendar year in which the foregoing
determinations have been made as follows.
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
27

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
(a)        Participants shall receive their Incentive Awards in any combination
of cash and/or other Awards under the Plan as determined by the Plan
Administrator.  The payment hereunder shall comply with the timing of payment
requirements set forth in Section 409A of the Code, including, but not limited
to the timing of payments to “specified employees” as defined in Section
409A(a)(2)(B)(i) of the Code.
 
(b)        Because the Participant bears forfeiture, price fluctuation, and
other attendant risks during the Restriction Period associated with Restricted
Stock, the Plan Administrator may determine, as set forth in the Award
Agreement, that Participants who are awarded Restricted Stock as part of their
Incentive Award shall be awarded additional Restricted Stock up to the amount of
Restricted Stock which a Participant is awarded pursuant to Section 11.4(a).  No
additional Restricted Stock is required to be awarded pursuant to this
Section 11.4(b).
 
11.5      Restricted Stock Election
 
To the extent permitted by applicable law, in lieu of receiving all or any
portion of cash awarded as part of a Participant’s Incentive Award pursuant to
Section 11.4(a), the Plan Administrator may determine, as set forth in the Award
Agreement, that Participants may elect to receive Restricted Stock with a value
equal to the portion of the Incentive Award which the Participant would
otherwise have received in cash, but has elected to receive in Restricted Stock
(“Restricted Stock Election”).  Participants must make their Restricted Stock
Election at such time and in such a manner as prescribed by the Plan
Administrator, which may determine, as set forth in the Award Agreement, that
each Participant who makes the Restricted Stock Election shall be awarded
additional shares of  Restricted Stock granted pursuant to Section 11.4(b) up to
the amount of the Participant’s Restricted Stock Election.  Notwithstanding the
foregoing, no additional shares of Restricted Stock are required to be awarded
pursuant to this Section 11.5.
 
11.6      Nontransferability of Incentive Awards
 
Except as otherwise determined by the Plan Administrator, Incentive Awards may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
 


 
 
 
 
 
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
28

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 

 
SECTION 12    CASH AWARDS AND OTHER STOCK-BASED AWARDS
 
12.1      Grant of Cash Awards
 
Subject to the terms and provisions of this Plan, the Plan Administrator, at any
time and from time to time, may grant cash awards to Participants in such
amounts and upon such terms, including the achievement of specific performance
criteria, as the Plan Administrator may determine (each, a “Cash Award”).
 
12.2      Other Stock-Based Awards
 
The Plan Administrator may grant other types of equity-based or equity-related
Awards not otherwise described by the terms of this Plan (including the grant or
offer for sale of unrestricted shares of Common Stock) in such amounts and
subject to such terms and conditions, as the Plan Administrator shall determine
(each, an “Other Stock-Based Award”).  Such Other Stock-Based Awards may involve
the transfer of actual shares of Common Stock to Participants, or payment in
cash or otherwise of amounts based on the value of shares of Common
Stock.  Notwithstanding the above, the minimum vesting period for Other
Stock-Based Awards with no performance-based vesting characteristics shall be
three (3) years (vesting may occur ratably each month, quarter or anniversary of
the grant date over such vesting period), and the minimum vesting period for
Other Stock-Based Awards subject to restrictions based upon the achievement of
specific Performance Goals or performance measures shall be one (1) year;
provided, however, that the Plan Administrator may grant a “de minimis” number
of Other Stock-Based Awards that do not comply with the foregoing minimum
vesting standards.  For this purpose “de minimis” means five percent (5%) or
less of the maximum number of shares of Common Stock that may be issued under
the Plan pursuant to Section 5.2(b) herein, subject to adjustment under Section
5.3.
 
12.3      Value of Cash Awards and Other Stock-Based Awards
 
Each Cash Award granted pursuant to this Section 12 shall specify a payment
amount or payment range as determined by the Plan Administrator.  Each Other
Stock-Based Award shall be expressed in terms of shares of Common Stock or units
based on shares of Common Stock, as determined by the Plan Administrator.  The
Plan Administrator may establish performance criteria applicable to such awards
in its discretion.  If the Plan Administrator exercises its discretion to
establish performance criteria, the number and/or value of such cash awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.
 
12.4      Payment of Cash Awards and Other Stock-Based Awards
 
Payment, if any, with respect to a Cash Award or an Other Stock-Based Award
shall be made in accordance with the terms of the Award, in cash or shares of
Common Stock as the Plan Administrator determines.  The value of any fractional
shares shall be paid in cash.  The payment hereunder shall comply with the
timing of payment requirements set forth in Section 409A of the Code, including,
but not limited to the timing of payments to “specified employees” as defined in
Section 409A(a)(2)(B)(i) of the Code.
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
29

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 

 
 
12.5      Transferability of Cash Awards and Other Stock-Based Awards
 
Except as otherwise determined by the Plan Administrator, neither Cash Awards
nor Other Stock-Based Awards may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.
 


 
SECTION 13    TERMINATION OF EMPLOYMENT
 
The Award Agreement applicable to each Award shall set forth the effect of a
termination of the holder’s employment upon such Award; provided, however, that,
unless explicitly set forth otherwise in an Award Agreement or as determined by
the Plan Administrator, (1) all of a Participant’s unvested and/or unexercisable
Awards shall automatically be forfeited upon termination of the Participant’s
employment for any reason, and, as to Awards consisting of stock options or
stock appreciation rights, the Participant shall be permitted to exercise the
vested portion of the option or stock appreciation right for at least three
months following termination of his or her employment, and (2) all of a
Participant’s Awards (whether vested or unvested, exercisable or unexercisable)
shall automatically be forfeited upon termination of the Participant’s
employment for Cause.  Provisions relating to the effect of a termination of
employment upon an Award shall be determined in the sole discretion of the Plan
Administrator and need not be uniform among all Awards or among all
Participants.  Unless the Plan Administrator determines otherwise, the transfer
of employment of a Participant as between the Company and its affiliates and
Subsidiaries shall not constitute a termination of employment.  The Plan
Administrator shall have the discretion to determine the effect, if any, that a
sale or other disposition of a Participant’s Employer will have on the
Participant’s Awards.
 


 
SECTION 14    EFFECT OF A CHANGE IN CONTROL
 
Except as otherwise provided in an Award Agreement, in the event of a
Participant’s termination of employment (i) by his or her Employer without Cause
or (ii) if Section 2.16 is applicable to the Participant, by the Participant for
Good Reason, in each case within two years following a Change in Control:
 
(a)        all options and stock appreciation rights then held by the
Participant shall become fully vested and exercisable;
 
(b)        the Restriction Periods applicable to all shares of Restricted Stock
and all Restricted Stock Units then held by the Participant shall immediately
lapse;
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
30

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
(c)        the performance periods applicable to any Performance Shares,
Performance Units and Incentive Awards that have not ended shall end and such
Awards shall become vested and payable in cash in an amount equal to the target
amount thereof (assuming achievement of target levels by both Participants and
the Company) within ten days following such termination; and
 
(d)        any restrictions applicable to Cash Awards and Other Stock-Based
Awards shall immediately lapse and, if applicable, become payable within ten
days following such termination.
 


 
SECTION 15   REGULATORY APPROVALS AND LISTING
 
The Company shall not be required to issue any certificate for shares of Common
Stock under the Plan prior to:
 
(a)        obtaining any approval or ruling from the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Company, in its sole discretion, shall determine to be necessary or
advisable;
 
(b)        listing of such shares on any stock exchange on which the Common
Stock may then be listed; and
 
(c)        completing any registration or other qualification of such shares
under any federal or state laws, rulings or regulations of any governmental body
which the Company, in its sole discretion, shall determine to be necessary or
advisable.
 
All certificates, or book-entry accounts, for shares of Common Stock delivered
under the Plan shall also be subject to such stop-transfer orders and other
restrictions as the Plan Administrator may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which Common Stock is then listed and any applicable
federal or state securities laws, and the Plan Administrator may cause a legend
or legends to be placed on any such certificates, or notations on such
book-entry accounts, to make appropriate reference to such restrictions.  The
foregoing provisions of this paragraph shall not be effective if and to the
extent that the shares of Common Stock delivered under the Plan are covered by
an effective and current registration statement under the Securities Act of
1933, as amended, or if and so long as the Plan Administrator determines that
application of such provisions are no longer required or desirable.  In making
such determination, the Plan Administrator may rely upon an opinion of counsel
for the Company.  Without limiting the foregoing, the Plan Administrator may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any resales by the Participant or other
subsequent transfers by the Participant of any shares issued under this Plan,
including without limitation (i) restrictions under an insider trading policy,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by the Participant and other Participants and (iii) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.
 
 
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
 

 


 
SECTION 16    TERM OF PLAN
 
The Plan shall remain in effect, subject to the right of the Board of Directors
to terminate the Plan at any time pursuant to Section 19, until all shares of
Common Stock subject to it shall have been purchased or acquired according to
the provisions herein.  However, in no event may an Award be granted under the
Plan on or after the tenth (10th) anniversary of the Effective Date.  After this
Plan is terminated, no future Awards may be granted pursuant to the Plan, but
Awards previously granted shall remain outstanding in accordance with their
applicable terms and conditions and this Plan’s terms and conditions. The Plan
replaced the Prior Plans, and no further Awards may be made under the Prior
Plans.
 


 
SECTION 17    GENERAL PROVISIONS
 
17.1      Forfeiture Events
 
(a) The Plan Administrator may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award.  Such events may include, without
limitation, termination of employment for Cause, violation of material policies
that may apply to the Participant, breach of noncompetition, confidentiality, or
other restrictive covenants that may apply to the Participant, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company or any of its affiliates or Subsidiaries.
 
(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if a Participant
knowingly engaged in the misconduct, was grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not the Participant is one of the individuals subject to automatic
forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002), the Participant
shall reimburse the Company the amount of any payment in settlement of an Award
earned or accrued during the twelve-month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement.
 
 
 
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
32

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 

 
17.2      No Individual Rights
 
Nothing contained in the Plan, or in any Award granted pursuant to the Plan,
shall confer upon any employee any right with respect to continuance of
employment by the Company or a Subsidiary, nor interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of such
employee at any time with or without assigning any reason therefor.
 
17.3      Other Compensation
 
Unless determined otherwise by the Plan Administrator or required by contractual
obligations, the grant, vesting or payment of Awards under the Plan shall not be
considered as part of a Participant’s salary or used for the calculation of any
other pay, allowance, pension or other benefit unless otherwise permitted by
other benefit plans provided by the Company or its Subsidiaries, or required by
law or by contractual obligations of the Company or its Subsidiaries.
 
17.4      Nontransferability
 
Unless otherwise provided in the Plan, the right of a Participant or Beneficiary
to the payment of any Award under the Plan may not be assigned, transferred,
pledged or encumbered, nor shall such right or other interests be subject to
attachment, garnishment, execution or other legal process.
 
17.5      Leaves of Absence
 
Leaves of absence for such periods and purposes conforming to the personnel
policy of the Company, or of its Subsidiaries, as applicable, shall not be
deemed terminations or interruptions of employment, unless a Participant
commences a leave of absence from which he or she is not expected to return to
active employment with the Company or its Subsidiaries.  The foregoing
notwithstanding, with respect to Incentive Stock Options, employment shall not
be deemed to continue beyond the first ninety (90) days of such leave unless the
Participant’s reemployment rights are guaranteed by statute or contract.  With
respect to any Participant who, after the date an Award is granted under this
Plan, ceases to be employed by the Company or a Subsidiary on a full-time basis
but remains employed on a part-time basis, the Plan Administrator may make
appropriate adjustments, as determined in its sole discretion, as to the number
of shares issuable under, the vesting schedule of or the amount payable under
any unvested Awards held by such Participant.
 
17.6      Transfers
 
In the event a Participant is transferred from the Company to a Subsidiary, or
vice versa, or is promoted or given different responsibilities, Awards granted
to the Participant prior to such date shall not be affected.
 
 
 
 
 
 
 

El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 

 
17.7      Unfunded Obligations
 
Any amounts (deferred or otherwise) to be paid to Participants pursuant to the
Plan are unfunded obligations.  Neither the Company nor any Subsidiary is
required to segregate any monies from its general funds, to create any trusts or
to make any special deposits with respect to this obligation.  The Plan
Administrator, in its sole discretion, may direct the Company to share with its
Subsidiaries the costs of a portion of the Incentive Awards paid to Participants
who are executives of those companies.  Beneficial ownership of any investments,
including trust investments which the Company may make to fulfill this
obligation, shall at all times remain in the Company.  Any investments and the
creation or maintenance of any trust or any Participant account shall not create
or constitute a trust or a fiduciary relationship between the Plan
Administrator, the Company or any Subsidiary and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
Beneficiary or the Participant’s creditors in any assets of the Company or its
Subsidiaries whatsoever.  The Participants shall have no claim against the
Company for any changes in the value of any assets which may be invested or
reinvested by the Company with respect to the Plan.
 
17.8      Beneficiaries
 
The designation of a Beneficiary shall be on a form provided by the Company,
executed by the Participant (with the consent of the Participant’s spouse, if
required by the Company for reasons of community property or otherwise), and
delivered to a designated representative the Company.  A Participant may change
his or her Beneficiary designation at any time.  A designation by a Participant
under any predecessor plans shall remain in effect under the Plan unless such
designation is revoked or changed under the Plan.  If no Beneficiary is
designated, if the designation is ineffective, or if the Beneficiary dies before
the balance of a Participant’s benefit is paid, the balance shall be paid to the
Participant’s spouse, or if there is no surviving spouse, to the Participant’s
lineal descendants, pro rata, or if there is no surviving spouse or any lineal
descendant, to the Participant’s estate.  Notwithstanding the foregoing,
however, a Participant’s Beneficiary shall be determined under applicable state
law if such state law does not recognize Beneficiary designations under plans of
this sort and is not preempted by laws which recognize the provisions of this
Section 17.8.
 
17.9      Governing Law
 
The Plan shall be construed and governed in accordance with the laws of the
State of Texas.
 
17.10    Satisfaction of Tax Obligations
 
Appropriate provision shall be made for all taxes required to be withheld in
connection with the exercise, grant, vesting or other taxable event of Awards
under the applicable laws and regulations of any governmental authority, whether
federal, state or local and whether domestic or foreign, including, without
limitation, the required withholding of a sufficient number of shares of Common
Stock otherwise issuable to a Participant to satisfy the said required minimum
tax withholding obligations.  To the extent provided by the Plan Administrator,
a Participant is permitted to deliver shares of Common Stock (including shares
acquired pursuant to the exercise of an option or stock appreciation right other
than the option or stock appreciation right currently being exercised, to the
extent permitted by applicable regulations) for payment of withholding taxes on
the exercise of an option or stock appreciation right, upon the grant or vesting
of Restricted Stock or Restricted Stock Units or upon the payout of Performance
Shares, Performance Units or Incentive Awards.  Shares of Common Stock may be
required to be withheld from the shares issuable to the Participant upon the
exercise of an option or stock appreciation right, upon the vesting of
Restricted Stock or Restricted Stock Units or upon the payout of Performance
Shares or Performance Units to satisfy tax withholding obligations.  The Fair
Market Value of Common Stock as delivered pursuant to this Section 17.10 shall
be determined as of the day prior to delivery, and shall be calculated in
accordance with Section 2.15.
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
 
Any Participant who makes a Section 83(b) election under the Code shall, within
ten (10) days of making such election, notify the Company in writing of such
election and shall provide the Company with a copy of such election form filed
with the Internal Revenue Service.
 
A Participant is solely responsible for obtaining, or failing to obtain, tax
advice with respect to participation in the Plan prior to the Participant’s (i)
entering into any transaction under or with respect to the Plan, (ii)
designating or choosing the times of distributions under the Plan, or (iii)
disposing of any shares of Common Stock issued under the Plan.
 
17.11    Participants in Foreign Jurisdictions
 
The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of any countries in which the Company may operate to
ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to meet the requirements of local laws that permit
the Plan to operate in a qualified or tax-efficient manner, to comply with
applicable foreign laws and to meet the objectives of the Plan.
 
 


SECTION 18    COMPLIANCE WITH RULE 16b-3, SECTION 162(m) AND SECTION 409A
 
18.1      Rule 16b-3 of the Exchange Act and Section 162(m) of the Code
 
The Company’s intention is that, so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, the Plan shall comply in all respects with the rules of any exchange on
which the shares of Common Stock are traded and with Rule 16b-3.  In addition,
it is the Company’s intention that, as to Covered Employees, unless otherwise
indicated in an Award Agreement, stock options, stock appreciation rights,
Performance Shares, Performance Units and Incentive Awards shall qualify as
performance-based compensation under Section 162(m).  If any Plan provision is
determined not to be in compliance with the foregoing intentions, that provision
shall be deemed modified as necessary to meet the requirements of any such
exchange, Rule 16b-3 and Section 162(m).
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
 
 
18.2      Section 409A of the Code
 
The Plan is intended to be administered, operated and construed in compliance
with Section 409A of the Code and any guidance issued thereunder.
Notwithstanding this or any other provision of the Plan to the contrary, the
Board of Directors and the Plan Administrator may amend the Plan in any manner,
or take any other action, that either of them determines, in its sole
discretion, is necessary, appropriate or advisable to cause the Plan to comply
with Section 409A and any guidance issued thereunder. Any such action, once
taken, shall be deemed to be effective from the earliest date necessary to avoid
a violation of Section 409A and shall be final, binding and conclusive on all
Participants and other individuals having or claiming any right or interest
under the Plan.
 
 


SECTION 19    AMENDMENT, TERMINATION OR DISCONTINUANCE OF THE PLAN
 
19.1      Amendment of Plan
 
Subject to the Board of Directors, the Plan Administrator may from time to time
make such amendments to the Plan as it may deem proper and in the best interest
of the Company, including, without limitation, any amendment necessary to ensure
that the Company may obtain any regulatory approval referred to in Section 15;
provided, however, that (a) to the extent required by applicable law, regulation
or stock exchange rule, stockholder approval shall be required, and (b) no
change in any Award previously granted under the Plan may be made without the
consent of the Participant if such change would impair the right of the
Participant under the Award to acquire or retain Common Stock or cash that the
Participant may have acquired as a result of the Plan.
 
19.2      Termination or Suspension of Plan
 
The Board of Directors may at any time suspend the operation of or terminate the
Plan with respect to any shares of Common Stock or rights which are not at that
time subject to any Award outstanding under the Plan.
 
 
 
SECTION 20    DEFFERAL ELECTIONS
 
The Plan Administrator may, to the extent permitted by applicable law,
including, but not limited to Section 409A of the Code, permit Participants to
defer Awards under the Plan.  Any such deferrals shall be subject to such terms,
conditions and procedures that the Plan Administrator may establish from time to
time in its sole discretion.
 
 
 
 
 
 
 
 
 
 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated)
 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 

 
IN WITNESS WHEREOF, the Company has caused the Plan to be amended and restated
effective as of May 19, 2010.

 
 
 

   
EL PASO CORPORATION
 
 
                   
By:
 /s/ Susan B. Ortenstone      
Susan B. Ortenstone
     
Its Executive Vice President and Chief Administrative Officer
               
ATTEST:
               By   /s/ Marguerite Woung-Chapman       Corporate Secretary      
                     











                                                              
     




 


 


 
 

 
El Paso Corporation
2005 Omnibus Incentive Compensation Plan
(as amended and restated) 

--------------------------------------------------------------------------------